REQUESTED BY: Dear Senator:
In a letter dated January 9, 1978, you ask this office to review your amendment to LB 64, which is printed on pages 193 and 194 of the 1978 Legislative Journal, and indicate to you whether or not this amendment makes certain that a person convicted of first degree murder will serve at least a minimum of a thirty year sentence. It is our opinion that your amendment would accomplish that intent.
On April 15, 1977, this office, in an official opinion addressed to Senator Neil Simon, discussed a nearly identical amendment to LB 64. In that opinion we said:
   "We believe that this proposed amendment would guarantee, subject to the power of the Pardon Board to commute sentences, that no person convicted of first degree murder would be paroled or discharged from prison in less than thirty years regardless of the good time provisions, but would at the same time allow the good time provisions to apply to a person once he had completed the thirty year sentence."
In that same opinion (No. 74) several hypothetical situations were discussed to more clearly demonstrate the effect of the amendment proposed at that time. Those same hypotheticals would apply with equal effect if your amendment to LB 64 was adopted.
In sum, we believe that your amendment to LB 64 would provide that a person convicted of first degree murder would serve at least a minimum of thirty years. We have, this date, in a letter to Senator Wally Barnett, opined that your amendment to LB 64 is constitutional. A copy of that opinion is attached hereto.